                           Case 18-18061      Doc 84      Filed 11/05/18      Page 1 of 1

                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF MARYLAND
                                          at Greenbelt
                                 In re:   Case No.: 18−18061 − WIL       Chapter: 11

Ft. Howard Development LLC
Debtor

                                                    NOTICE


PLEASE TAKE NOTICE that a hearing will be held

                          at 6500 Cherrywood Lane, Courtroom 3−C, Greenbelt, MD 20770

                          on 11/28/18 at 10:00 AM

to consider and act upon the following:

57 − Motion − State Court Receiver's Motion to Extend Temporary Bar Prohibiting the Commencement of Further
Involuntary Bankruptcy Petitions Filed by Gray and Associates, LLC (the Receiver).

58 − Motion − State Court Receiver's Motion for Fees, Costs and Damages Pursuant to Sections 303(i) and 305 of
the Bankruptcy Code Filed by Gray and Associates, LLC (the Receiver).

59 − Motion − State Court Receiver's Motion for Sanctions Pursuant to Rule 9011 of the Federal Rules of
Bankruptcy Procedure Filed by Gray and Associates, LLC (the Receiver).

66 − Response on behalf of Gray and Associates, LLC (the Receiver) Filed by Todd Michael Brooks (related
document(s)55 Motion to Reconsider filed by Petitioning Creditor David L. Woody, Petitioning Creditor Zarella
Contractors, Petitioning Creditor Trinity Protection Services, Inc.), Related document(s) 57 Motion − State Court
Receiver's Motion to Extend Temporary Bar Prohibiting the Commencement of Further Involuntary Bankruptcy
Petitions filed by Interested Party Gray and Associates, LLC (the Receiver).


NOTICE TO MOVING PARTY
A service list or certificate of service regarding parties noticed by the court may be obtained through CM/ECF
or PACER. If you believe that a party entitled to notice is not listed, please provide notice to that party
forthwith and file an appropriate certification with the Clerk's office.



Dated: 11/5/18
                                                          Mark A. Neal, Clerk of Court
                                                          by Deputy Clerk, Denise Smith
                                                          410−962−4414


Form ntchrgmdb (rev. 12/2003)
